IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EMMA THORNTON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1558

LOLLEY'S TREE SERVICE OF
GADSDEN COUNTY, LLC d/b/a
LOLLEY'S TREE SERVICE,
LLC, d/b/A LOLLEY'S TREE
SERVICE, A FLORIDA
CORPORATION,

      Appellee.

_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Gadsden County.
James O. Shelfer, Judge.

John S. Mills and Andrew D. Manko of The Mills Firm, P.A., Tallahassee, for
Appellant.

Jaken E. Roane and Albert J. Wollermann of Guilday, Schwartz, Simpson, West,
Hatch & Lowe, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, ROBERTS, and WETHERELL, JJ., CONCUR.